Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments as received on 12/02/2021.  Claims 1-20 remain pending, of which claims 1 and 11 are independent.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-2, 5, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0246915 (“Singh”) in view of U.S. Patent Application Publication No. 2014/0046935 (“Gauthier”).
Regarding claim 1, SINGH teaches a computer-implemented method when executed by data processing hardware (FIG. 8 element 24) causes the data processing hardware to perform operations comprising: 
receiving a hierarchical dataset, the hierarchical dataset comprising a root-data object and one or more items nested under the root-data object, each item comprising one or more data objects and displaying a hierarchical user interface on a screen, the hierarchical user interface comprising a portion of the hierarchical dataset including the root-data object and items nested under the root-data object (hierarchical datasets and containers therefor, e.g. spreadsheet views/applications, are taught per [0002]-[0003], where the Examiner respectfully submits that the “hierarchical table” and its associated data necessarily involves root/leaf or parent/child relationships so that it can be fairly called hierarchical, and where the displayed spreadsheet views/applications begin in a state resembling FIG. 1 for example and transition to FIG. 2C by the end of the taught process, and where FIG. 1’s hierarchical dataset as displayed clearly shows at least “one portion” as recited); and 
receiving a user-selection indicating selection of a tabular view and in response to receiving the user-selection indicating selection of the tabular view, transitioning, from displaying the hierarchical user interface on the screen to display of a tabular user interface on the screen, the tabular user interface comprising an entirety of the portion of the hierarchical dataset including root-data-collection rows, each root-data-collection row displaying a respective data collection of the items associated with the root-data object (hierarchical datasets and containers therefor, e.g. spreadsheet portion of the hierarchical dataset has been ported over from the originating table/data format to the target/end table/data format).

Applicants’ claim further recites a requirement that items comprised in the recited “hierarchical dataset” and “nested under the root-data object” constitute at least one data collection.  Looking at Singh FIG. 1’s hierarchical dataset as displayed, there appear to be different data collections, e.g. “policy form” verses “policy limits” verses “Fire Deductibes” verses “Wind Deductibles”, and so forth. See also Singh’s [0039]-[0040].  That is to say, this appears to be different types of data that are not the same but are related because they are all, for example, “New York” data as the FIG. 1 table indicates, where it can be argued that “New York” is a root object or at minimum a label/description for a root in the data hierarchy.  However, to the extent that these data collections per Singh cannot be said to fairly satisfy the claim’s “nested under” requirement, the Examiner then relies upon GAUTHIER to teach what Singh otherwise lacks, see e.g. Gauthier’s FIG. 4 and related teachings as pertaining a comparable/similar hierarchical dataset that is expressed as a table, and where per FIG. 4 the parent/child and/or root/leaf constructs are capable of child or leaf elements that are themselves collections (e.g., month columns can be drilled-down to expose week columns, food or beverage rows can be drilled-down to expose sub-and therefore teach a more clear and explicit nesting aspect as the claim recites).
Singh and Gauthier both relate to hierarchical data as feasibly expressed onscreen in tables and the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gauthier’s concept of “collections” into Singh’s framework, with a reasonable expectation of success, for purposes of extending the hierarchical aspect of Singh to one that is capable of expressing more layers/hierarchical tiers.

Regarding claim 2, Singh in view of Gauthier teach the method of claim 1, as discussed above.  The aforementioned references further teach wherein each root-data-collection row comprises one or more categorical columns, each categorical column associated with a respective category and each root-data-collection row comprising a respective value assigned to each categorical column (Gauthier’s FIG. 4, where the columns are clearly categorical and are representative of or storing numerical/quantitative information, such as one or ordinary skill in the art might tally/add using table/spreadsheet elements as known in the state of the art and as present/available per the cited references, e.g. such that one might apply the quantitative elements known to be customary in tables/spreadsheets to read on the recited limitation).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Singh in view of Gauthier teach the method of claim 1, as discussed above.  The aforementioned references further teach data-object columns, each data-object column displaying a list of the one or more data objects of a respective data collection and data-collection columns, each data-collection column displaying a list of the one or more data collections of a respective data object, the data-collection columns comprising a root-data-collection column displaying a list of the one or more data collections associated with the root-data object (Gauthier’s FIG. 4 and related teachings as pertaining a comparable/similar hierarchical dataset that is expressed as a table, and where per FIG. 4 the parent/child and/or root/leaf constructs are capable of child or leaf elements that are themselves collections (e.g., month columns can be drilled-down to expose week columns, food or beverage rows can be drilled-down to expose sub-concepts such as “cookie” or “sandwich”)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is rejected under the same rationale.  The claim additionally recites memory hardware, which is further taught per Singh’s FIG. 8 element 27.

Regarding claim 12, the claim includes the same or similar limitations as claim 2 discussed above, and is rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 5 discussed above, and is rejected under the same rationale.


7.	Claims 3, 8, 10, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gauthier and further in view of U.S. Patent Application Publication No. 2016/0364772 (“Denton”).
Regarding claim 3, Singh in view of Gauthier teach the method of claim 1, as discussed above.  The aforementioned references teach tables and spreadsheets and the like, which are amenable in the while displaying the tabular user interface: displaying a filter form on the screen and receiving one or more filter conditions inputted into the filter form and filtering the display of the tabular user interface in accordance the one or more filter conditions.  Rather, the Examiner relies upon DENTON to teach what Singh and Gauthier do not explicitly provide for, see e.g. Denton’s [0004], [0040], [0044], and [0071] discussing to varying degrees how filtering is operative in shaping the particular view presented to the user, and where the filtering inputs as received by the user are necessarily received via some UI mechanism that the Examiner equates with a form as recited.
Like Singh and Gauthier, Denton is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Denton’s filtering aspect to Singh and Gauthier’s combined framework, with a reasonable expectation of success, for purposes of providing table/spreadsheet users per those frameworks with the additional sort of accessability operation per filtering that facilitates improved view, review, and manipulation of data as is widely recognized in the state of the art.

Regarding claim 8, Singh in view of Gauthier teach the method of claim 5, as discussed above.  The aforementioned references teach tables and spreadsheets and the like, which are amenable in the state of the art to operations such as filtering and sorting and so forth.  However, there is no clear explicit teach in the cited references for the further limitations wherein the operations further comprise: displaying a filter form on the screen and receiving a filter condition inputted into the filter form and filtering the display of the hierarchical user interface in accordance the filter condition.  Rather, the Examiner relies upon DENTON to teach what Singh and Gauthier do not explicitly provide for, see e.g. 
Like Singh and Gauthier, Denton is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Denton’s filtering aspect to Singh and Gauthier’s combined framework, with a reasonable expectation of success, for purposes of providing table/spreadsheet users per those frameworks with the additional sort of accessibility operation per filtering that facilitates improved view, review, and manipulation of data as is widely recognized in the state of the art.

Regarding claim 10, Singh in view of Gauthier teach the method of claim 5, as discussed above.  The aforementioned references teach tables and spreadsheets and the like, which are amenable in the state of the art to operations such as filtering and sorting and so forth.  However, there is no clear explicit teach in the cited references for the further limitations wherein at least one data-object column comprises a filter form, the filter form configured to: receive one or more filter conditions for the list of the one or more data objects displayed by the respective data-object column and filter the display of the list of the one or more data objects in accordance with the one or more filter conditions.  Rather, the Examiner relies upon DENTON to teach what Singh and Gauthier do not explicitly provide for, see e.g. Denton’s [0004], [0040], [0044], and [0071] discussing to varying degrees how filtering is operative in shaping the particular view presented to the user, and where the filtering inputs as received by the user are necessarily received via some UI mechanism that the Examiner equates with a form as recited.


Regarding claim 13, the claim includes the same or similar limitations as claim 3 discussed above, and is rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 8 discussed above, and is rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claim 10 discussed above, and is rejected under the same rationale.


8.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gauthier and further in view of U.S. Patent Application Publication No. 2007/0226155 (“Yu”).
Regarding claim 6, Singh in view of Gauthier teach the method of claim 5, as discussed above.  The aforementioned references do not teach the further limitation wherein at least one data-collection column comprises an add-collection form, the add-collection form configured to: receive data collection parameters for a new data collection comprising one or more of the data objects, the data collection parameters including a parent reference to a parent data object and associate the new data collection with the respective parent data object.  Rather, the Examiner relies upon YU to teach what Singh and Gauthier may otherwise lack, see e.g., Yu’s [0065] and FIG. 6B teaching an inlaid / in-portion UI feature that permits the addition of additional columns, i.e. additional attribute which the Examiner equates with the adding of a new dimension etc in a multi-dimensional dataset/database’s UI/visualization as taught per Singh and/or Gauthier.
Like Singh and Gauthier, Yu is directed to hierarchical and multi-dimensional data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yu’s data expansion/addition feature with Singh and Gauthier’s combined framework, with a reasonable expectation of success, to feasibly allow users to expand/grow the dataset/database in a framework per Singh and/or Gauthier.

Regarding claim 7, Singh in view of Gauthier and further in view of Yu teach the method of claim 6, as discussed above.  The aforementioned references wherein the operations further comprise, after associating the new data collection with the respective parent data object: receiving a user-selection indicating selection of the new data collection and in response to receiving the user-selection indicating selection of the new data collection, displaying in a subsequent laterally adjacent data-object column an add-object form, the add-object form configured to: receive data object parameters for one or more new data objects, the data object parameters including a parent reference to the new data collection and associate the one or more new data objects with the respective new data collection  (Yu’s [0065] and FIG. 6B teaching an inlaid / in-portion UI feature that permits the addition of additional columns and related information to populate the columns for example).  The motivation for combining the references is as discussed above in relation to claim 6.

Regarding claim 16, the claim includes the same or similar limitations as claim 6 discussed above, and is rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 7 discussed above, and is rejected under the same rationale.


9.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gauthier and Denton and further in view of U.S. Patent Application Publication No. 2018/0032518 (“Kordasiewicz”).
Regarding claim 9, Singh in view of Gauthier and Denton teach the method of claim 8, as discussed above.  The aforementioned references teach filtering, e.g. as discussed above in relation to Denton for example, but do not teach the further limitation wherein the operations further comprise, after filtering the display of the hierarchical user interface, displaying a visual indicator in the hierarchical user interface indicating the filter condition.  Rather, the Examiner relies upon KORDASIEWICZ to teach what Denton and Gauthier may otherwise lack, see e.g. Kordasiewicz’s [0020] discussing a feedback element that communicates to a user what filter is operative.
Like Singh and Gauthier, Kordasiewicz is directed to data access and presentation frameworks.  Hence, the aforementioned references are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kordasiewicz’s explicit feedback aspect pertaining to operative filtering to Denton’s framework, with a reasonable expectation of success, e.g. to provide users with an improved feedback aspect to a particular and vital function.

Regarding claim 19, the claim includes the same or similar limitations as claim 9 discussed above, and is rejected under the same rationale.


Response to Arguments
10.	Applicants’ arguments received on 12/02/2021 have been fully considered but have not been found persuasive.  
On pages 8-9 of their reply, Applicants argue that (i) Singh’s transition/transformation of hierarchical table/data to a relation table includes or involves “removing data” and that (ii) Singh cannot be applied by the Examiner because Applicants’ claim 1 features “a portion” in both starting and ending recited user interface formats such that “no data is removed.”  The Examiner respectfully disagrees with both (i) and (ii), for the reasons provided below:
Regarding Applicants’ argument premise (i), the Examiner disagrees with the assertion that data is removed as part of Singh’s table transition/transformation.  If you consider the table hierarchy found in Singh’s FIG. 1, and the data represented in it, and then compare with the data represented in Singh’s FIG. 2C, there is no clear teaching of a loss of data.  Rather, Singh’s [0036] discussing that the transformation result is “one or more relational tables” that “preserve the relational information” of the initial “hierarchical table”, which a comparison of FIG. 1 and FIG. 2C confirms.  Specifically, all of the types of “New York” data, e.g. “policy form” verses “policy limits” verses “Fire Deductibes” verses “Wind Deductibles”, and so forth, are found in FIG. 1 and are still represented in FIG. 2C.  Moreover, all of the more granular data aspects shown in FIG. 1 per those types are preserved in FIG. 2C, as FIG. 2C provides the bifurcated year data for the different 
Even the portions relied upon by Applicants to argue this premise do not actually say that “data” is lost.  See page 9 of Applicants’ reply, citing to Singh’s [0036], which actually says that the “hierarchy” is removed in transitioning from a hierarchical presentation to a more flat/tabular presentation, e.g. from FIG. 1 to FIG. 2C.  Removing the hierarchical aspect is not akin to removing data, contra to Applicants.  Rather, Applicants’ even quote Singh to say that “the relational information” is subject to the table transform as to “preserve” that relational context.  A close inspection of FIG. 2C confirms this, in that each row in this FIG. preserves information that describes the hierarchy per FIG. 1 without actually being presented in hierarchical format.  That is the whole and entire point of Singh, and the removal of data as Applicants appear to argue would clearly frustrate it.
Updating the prior art search results in the Examiner to understand that this type of table transformation per Singh is what is referred to in the state of the art as “flattening”, which is a known and widely-practiced method to take hierarchical datasets and render them in a more flat/tabular format that makes them more manageable depending on subsequent actions/steps, e.g. as might be practiced in data warehousing.  The point of this method is that relations between data as expressed hierarchically are preserved even when the data is provided in a format that removes the hierarchical form.  Again, the Examiner does not understand this as a loss of data per se.
Regarding Applicants’ argument premise (ii), independent claim 1 can be read to require “a portion” of a dataset in a first hierarchical UI, and after the transitioning, that same portion in its entirety is found in a second tabular UI.  In arguing that the claim requires “no loss of data” as Applicants do, Applicants refer to this recitation of portion in both UIs as evidence of the claim’s requirement, as the Examiner understands the argument.
As a first matter, the Examiner does not believe that an implicitness of “no loss of data”, as Applicants appear to argue, follows from a close and careful reading of Applicants’ claim language.  The first hierarchical UI comprises a portion, which means the first hierarchical UI could just have the one portion only or the first hierarchical UI could have many portions of which only one is explicitly enumerated in the claim, because as the claim says “the hierarchical user interface face” is “comprising” rather than consisting for example.  That the same portion recitation is required by the claim in the second tabular UI means only that implicitly there is no loss of data to that particular recitation of “portion”, and feasibly the Examiner is still free to apply prior art for example that could begin with portions A through F in a first UI and provide just portions B through D in a second UI, and one could say that data is lost (e.g., A, E, F as being absent in the second UI) but would still satisfy Applicants’ claim.  In other words, the Examiner believes Applicants are making an argument that is out of scope from what the actual language of the claim requires.
Relatedly, as a second matter following the above, the Examiner does not believe that Singh loses data, e.g. as the Examiner has tried to explain above per premise (i).  A comparison of data and headings found in FIG. 1 verses FIG. 2C of 
Singh’s FIG. 1 clearly provides an example of hierarchical data that has a root and various data collections found therein, e.g. in terms of values and headings.  For example, “New York” could be a root or a description/label for the root.  Beneath that tier is a second tier, where “policy form” verses “policy limits” verses “Fire Deductibes” verses “Wind Deductibles”, and so forth are presented, which the Examiner understands to be different types of data, i.e. one or more data collections.  Within each of second tier collections is frequency distribution numerical data that can be described as having a “type” and a “year.”  
Based on this understanding of Singh’s FIG. 1, the Examiner turns to Singh’s FIG. 2C which is a post-transition representation of the same data per FIG. 1.  The Examiner respectfully submits that FIG. 2C as taught provides that all the same values and headings are represented or expressed therein, with the relation context preserved per Singh’s [0036], as Applicants have cited in argument.  For example, the table of FIG. 2C contains the same root “New York” and features columns for the different second tier types (e.g., policy form, policy limits, fire and wind deductibles, etc.) and additional columns for the type and year and frequency distribution that is found in FIG. 1.  That is to say, again, there is not an evident loss of data, as Applicants argue, when comparing the starting and ending points of the transformation.

11.	In updating the prior art search, the Examiner has found additional references that contemplate the transition/transformation from a hierarchical / multi-dimension dataset to a more flat/tabular format for the same data.  The Examiner has listed them below, with his understanding of what is taught and citations.  In view of this, the Examiner does not believe Applicants’ claim 1 to constitute allowable subject matter, not just when compared to the combination of Singh and Gauthier, but also when compared to these additional references.  The Examiner advises Applicants to review these additional references made of record but not relied upon at this time, in the interest of expediting prosecution.  Any appreciable difference between the requirements of claim 1, and what is taught per Smith and these additional references, is respectfully very slight or minimal.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 9268831 (Francis)
column 1 lines 12-19 indicating the field of invention to be analysis and presentation of data, inclusive of visual presentation of the data once analyzed, e.g. in tabular form and subject to a display aspect
FIG. 1, and column 5 line 16 onwards, discussing the transformation of multi-dimensional data to a data table, i.e. tabular form, where the multi-dimensional data is clearly described as hierarchical (column 4 lines 31-67), and where the displayed aspect is explicitly via a “user interface” as mentioned/labelled in the FIG.
Column 9 line 52 – column 10 line 33 discussing the various types of charts that the multi-dimensional data can be expressed with, the charts on their face can be equated to having a “tabular” format given the general understanding of what a chart of numerical data constitutes.  For additional detail, see beginning at column 11 line 5.
US 2009/0319546 (Shaik)
[0001]-[0004], [0025], [0028], [0031]-[0035], and [0067] discussing the treatment of hierarchical data, such that the data is extracted and stored as hierarchical data, then subject to flattening, and then stored as flattened data.
[0031]-[0035] specifically discussing that the data once flattened is then more useful for data warehouse operations, e.g. in contrast to the prior hierarchical format.
WIPO Publication No. 01/46866 (Chawla)
Discusses in detail how hierarchical data can be flattened, such that it supports or corroborates discussions addressed above per Shaik.
Non-Patent Literature “Automated Migration of Hierarchical Data to Relational Tables Using Programming-by-Example”
Abstract and Introduction, on page 580, discussing the migrating of hierarchical data to relational tables, i.e. tabular format, as shown in FIG. 1 per page 581.
See also the specific discussion starting on page 591 under the heading “XML-to-Relational Mapping.”
Non-Patent Literature “Converting of Flattened Table Structure Into Hierarchical Table Table Structure and Vice Versa for Any Given Levels”
Page 1, in the first bullet point, there is a discussion that a prototype has been developed that permits two-way transformation between hierarchical and flattened data formats.  The fourth and fifth bullet points make the case for why flattened table structure is sometimes preferred.  After the final bullet point on this page, it is mentioned that there is a UI aspect and feasibly implemented via MS Access forms.
Page 2 shows the Access forms, which provide the UI aspect for the format transformation.
Non-Patent Literature “Flatten Hierarchical Data Using a Single SQL”
Discussing a flattening process that takes a hierarchical tree, or even just a portion thereof when a particular node is indicated, such that the process results shown intermittently on page 3 in relation to a first step and on page 4 in relation to a second step, and finally on pages 4-5 in relation to a third step are tabular formats of the hierarchical data once subject to the flattening.
Non-Patent Literature “Using and Exploring Hierarchical Data in Spreadsheets
Page 1’s Abstract and Introduction discussing hierarchical data as obtained from web applications/services, and the inventive objective to developer a spreadsheet tool to explore that hierarchical data, e.g. to “manipulate and visualize hierarchical data in a spreadsheet using the data’s relative hierarchical relationships with the data in its adjacent columns.”
Page 2 clarifies that the hierarchical data is processed for storing etc. in a “flat table.”  
Page 2 also clarifies that “treemaps” can be used to visualize the hierarchical data.  See also page 10 under the heading “Possible Forms of Outputs.”
Page 4, in relation to the Figure 3 caption, discusses that the tool provides a result spreadsheet, i.e. tabular format as Applicants claim.
Page 5, under the heading “A Method for Visualizing Hierarchical Data”, discussing “visualizing arbitrary fields from a hierarchical document in a spreadsheet”, such that the user can select the data from the hierarchical view that they would opt to port over to spreadsheet/tabular format.
Page 8, under the heading “Data”, discussing the conversion of hierarchical data, e.g. “JSON file”, to “wide table” and “long table” spreadsheet formats.
Page 10, under the heading “Strengths of Having a Visual Tool to Work with Data”, discussing the benefit of having spreadsheets as a visual tool to work with the data, e.g. originally hierarchical data, when doing data exploration tasks.

THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174